Citation Nr: 0820594	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to October 6, 
2005, for a grant of service connection for a depressive 
disorder secondary to lumbosacral degenerative disc and joint 
disease.  

2.  Entitlement to an effective date prior to April 21, 2003, 
for a grant of service connection for lumbosacral 
degenerative disc and joint disease.  

3.  Entitlement to an effective date prior to November 29, 
2001, for a permanent and total disability evaluation for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from July 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the New York, New York 
Department of Veterans Affairs (VA)Regional Office (RO).

The issue of entitlement to an effective date prior to 
November 29, 2001, for a permanent and total disability 
evaluation for pension purposes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
requesting that his appeal to the issues of entitlement to 
earlier effective dates for grants of service connection for 
a depressive disorder secondary to lumbosacral degenerative 
disc and joint disease, and lumbosacral degenerative disc and 
joint disease be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant. 38 C.F.R. § 20.204. The appellant has 
withdrawn his claims of entitlement to earlier effective 
dates for grants of service connection for a depressive 
disorder secondary to lumbosacral degenerative disc and joint 
disease, and lumbosacral degenerative disc and joint disease.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration on those claims.  Accordingly, 
the Board does not have jurisdiction to review those appeals 
and they are dismissed.


ORDER

The claims of entitlement to earlier effective dates for 
grants of service connection for a depressive disorder 
secondary to lumbosacral degenerative disc and joint disease, 
and lumbosacral degenerative disc and joint disease are 
dismissed.


REMAND

In February 2004, the appellant requested that he be 
scheduled for a travel board hearing to be held at the RO 
before a Veterans Law Judge on the issue of entitlement to an 
effective date prior to November 29, 2001, for a permanent 
and total disability evaluation for pension purposes.  While 
he appears to have withdrawn that request in March 2005, the 
representative repeated the request for a travel board 
hearing in June 2008.  Hence, to ensure full compliance with 
due process requirements, the case must be remanded.

Therefore, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
travel board hearing.  If the veteran no 
longer desires to appear before a 
Veterans Law Judge at the RO he should 
notify VA in writing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


